Citation Nr: 0326111
Decision Date: 10/02/03	Archive Date: 01/21/04

DOCKET NO. 97-28 722               DATE OCT 02, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for a left ankle disorder on the
basis of aggravation.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel

INTRODUCTION

The veteran had active service from September 1965 to September
1967.

This appeal originally arose from a July 1997 rating action that
denied service connection for a left ankle disorder on the grounds
that new and material evidence had not been presented to reopen the
claim. In February 1998, the veteran and a friend testified at a
hearing before a hearing officer at the RO; a transcript of the
hearing is of record.

By decision of June 1998, the Board of Veterans' Appeals (Board)
remanded this case to the RO for due process development. In May
2000, the veteran testified at a hearing before the undersigned
Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of the
hearing is of record.

By decision of August 2000, the Board construed the issue on appeal
as noted on the title page of this decision, and remanded that
issue to the RO for further development of the evidence and for due
process development, to include readjudication as an original claim
for service connection on the basis of claimed aggravation of a
pre-existing disability. By May 2002 Supplemental Statement of the
Case (SSOC), the RO denied service connection for a left ankle
disorder on the basis of aggravation. In April 2003, the veteran
testified at another hearing before the undersigned VLJ in
Washington, D.C.; a transcript of the hearing is of record.

At the April 2003 Board hearing, the veteran's representative
raised the issue of service connection for multiple sclerosis (MS).
That issue has not been adjudicated by the RO, and is thus referred
to the RO for appropriate action.

REMAND

During the pendency of this appeal, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was
signed into law. See

38 U.S.C.A. 5100, 5102, 5103, 5103A, and 5107 (West 2002). To
implement the provisions of the law, the VA promulgated regulations
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38
C.F.R. 3.102, 3.156(a), 3.159, 3.326(a) (2002)). The VCAA and its
implementing regulations essentially eliminate the concept of the
well-grounded claim. 38 U.S.C.A. 5107(a); 38 C.F.R. 3.102. They
also include, upon the submission of a substantially complete
application for benefits, an enhanced duty on the part of the VA to
notify a claimant of the information and evidence needed to
substantiate a claim, as well as the duty to notify him what
evidence will be obtained by whom. 38 U.S.C.A. 5103(a); 38 C.F.R.
3.159(b). In addition, they define the obligation of the VA with
respect to its duty to assist a claimant in obtaining evidence. 38
U.S.C.A. 5103A; 38 C.F.R. 3.159(c).

Considering the record in light of the duties imposed by the VCAA
and its implementing regulations, the Board finds that all
notification and development action needed to fairly adjudicate the
claim on appeal has not been accomplished.

Initially, the Board notes that the record does not include any
correspondence from the RO specifically addressing the VCAA notice
and duty to assist provisions as they pertain to the claim
currently on appeal, to particularly include the duty, , imposed by
38 U.S.C.A. 5103(a) and 38 C.F.R. 3.159(b), requiring the VA to
explain what evidence will be obtained by whom. See Quartuccio v.
Principi, 16 Vet. App. 183, 187 (2002). Action by the RO is
required to satisfy the notification provisions of the VCAA. See
Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.
3d 1339 (Fed. Cir. 2003).

The Board also finds that additional development of the claim is
warranted. In this regard, the Board notes that the VCAA requires
the VA to make reasonable efforts to assist claimants in obtaining
evidence necessary to substantiate a claim for benefits, unless no
reasonable possibility exists that such assistance would aid in
substantiating the claim. Such assistance includes making
reasonable efforts to obtain relevant records that the claimant
adequately identifies to the VA and authorizes the VA to obtain.
See 38 U.S.C.A 5103A(a),(b). In claims for disability compensation,
such assistance shall include providing a medical

examination or obtaining a medical opinion when such an examination
or opinion is necessary to make a decision on the claim. See 38
U.S.C.A. 5103A(d).

The RO should obtain and associate with the claimsfolder all
pertinent outstanding medical records. In this regard, the Board
notes that the veteran has been treated at the VA Medical Center
(VAMC) in Mountain Home, Tennessee. The Social Security
Administration (SSA) also found the veteran entitled to disability
benefits in September 1997. Thus, the RO must obtain and associate
with the claimsfolder all pertinent outstanding medical records
from the VAMC and underlying the SSA decision, as well as undertake
efforts to obtain all pertinent outstanding medical records any
source(s) identified by the veteran, following the procedures
prescribed in 38 C.F.R. 3.159.

The actions identified herein are consistent with the duties
imposed by the VCAA. However, identification of specific actions
requested on remand does not relieve the RO of the responsibility
to ensure full compliance therewith. Hence, in addition to the
actions requested above, the RO should also undertake any other
development and/or notification action deemed warranted by the VCAA
prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO for the
following action:

1. The RO should request the Mountain Home, Tennessee VAMC to
furnish copies of all records of medical treatment and evaluation
of the veteran's left ankle and MS from August 1999 to the present
time. The RO should follow the procedures prescribed in 38 C.F.R.
3.159. All records and/or responses received should be associated
with the claimsfolder.

2. The RO should request the SSA to furnish copies of all medical
records underlying its September 1997 decision granting the veteran
disability benefits. The RO should follow the procedures prescribed
in

38 C.F.R. 3.159. All records and/or responses received should be
associated with the claimsfolder.

3. The RO should furnish the veteran and his representative a
letter notifying them of the VCAA and the duties to notify and
assist imposed thereby, specifically as regards the claim currently
on appeal. The letter should include a summary of the evidence
currently of record that is pertinent to the claim, and specific
notice as to the type of evidence necessary to substantiate that
claim.

To ensure that the duty to notify the veteran what evidence will be
obtained by whom is met, the RO's letter should include a request
that he provide sufficient information and, if necessary,
authorization to enable the VA to obtain any medical records
pertaining to evaluation or treatment for the claimed disability
that are not currently of record, and assurance that the RO will
attempt to obtain the evidence if sufficient information and/or
evidence is provided. The RO's letter should also invite him to
submit any pertinent evidence in his possession, and explain the
type of evidence that is his ultimate responsibility to submit.

4. After the veteran responds (or a reasonable time period for his
response has expired), the RO should assist him in obtaining any
additional evidence identified by following the procedures set
forth in 38 C.F.R. 3.159. If any records sought are not obtained,
the RO should notify the veteran and his representative of the
records that were not obtained, explain the efforts taken to obtain
them, and describe further action to be taken.

5. To help avoid future remand, the RO must ensure that all
requested notification and development action has been accomplished
(to the extent possible) in compliance with this REMAND. If any
action is not undertaken, or is taken in a deficient manner,
appropriate corrective action should be undertaken. See Stegall v.
West, 11 Vet. App. 268 (1998).

6. The RO must also review the claimsfolder to ensure that any
additional notification and development required by the VCAA has
been accomplished.

7. After completing the requested notification and development, and
any additional notification and/or development deemed warranted,
the RO should readjudicate the claim for service connection for a
left ankle disorder on the basis of aggravation of a pre- existing
disability in light of all pertinent evidence and legal authority.

8. If the benefit sought on appeal remains denied, the RO must
furnish the veteran and his representative an appropriate SSOC (to
include citation to all additional legal authority considered-to
specifically include the legal authority implementing the VCAA,
discussion of all pertinent evidence and legal authority
considered, and clear reasons and bases for the RO's
determination), and afford them the requisite time period for
response before the claimsfolder is returned to the Board for
further appellate consideration.

- 6 -

The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or the
U.S. Court of Appeals for Veterans Claims (Court) for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West 2002) (Historical and Statutory Notes). In
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.43 and 3 8.02.

N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board is
appealable to the Court. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 7 -



